CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”), effective as of the 4th day of
January, 2013 (the “Effective Date”) is entered into by and between, New Castle
Consulting, LLC (herein referred to as the “Consultant”) and IDS Solar
Technologies, Inc. (herein referred to as the “Company”).

 

RECITALS

 

WHEREAS, Company desires to engage the services of Consultant to consult, assist
and advise the Company with regards to investor relations;

 

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:

 

1.                   Term of Consultancy. Company hereby agrees to retain the
Consultant to act in a consulting capacity to the Company, and the Consultant
hereby agrees to provide services to the Company commencing on the Effective
Date and ending 6 months from the Effective Date unless terminated pursuant to
Section 8 of this Agreement.

 

2.                   Services. During the term of this Agreement, Consultant’s
services may include, but will not necessarily be limited to, providing the
following services on behalf of and for the benefit of the Company:

 

A. Analyze Company’s needs with respect to Investor relations;

B. Consult, assist and advise the Company, and all investor relations
organizations which are engaged by the Company;

C. Oversee and facilitate, for the benefit of the Company, any and all investor
relations organizations which are engaged by the Company;

D. Consult and assist the Company in developing and implementing appropriate
plans and means for presenting the Company and its business plans, strategy,
personnel to the financial community;

E. Otherwise perform as the Company’s consultant for investor relations;

F. Assist and advise the Company with respect to its relations with brokers,
dealers, analysts, and other investment professionals.

 







3.                   Allocation of Time and Energies. The Consultants hereby
promises to perform and discharge faithfully the responsibilities which may be
assigned to the Consultant from time to time by the officers and duly authorized
representatives of the Company under this Agreement. Consultant shall diligently
and thoroughly provide the consulting services required hereunder. Although no
specific hours-per-day requirement will be required, Consultant and the Company
agree that Consultant will perform the duties set forth herein above in a
diligent and professional manner.

 

4.                   Remuneration. As full and complete compensation for
services described in this Agreement, the Company shall compensate Consultant as
follows:

 

4.1For undertaking this engagement and for other good and valuable
consideration, the Company agrees to cause to be delivered to the Consultant a
“Commencement Bonus” payable in the form of 100,000 (one hundred thousand)
shares of the Company’s Restricted Common Stock, which represents less than 5%
of the issued and outstanding shares of common stock in the Company. This
Commencement Bonus shall be issued to the Consultant immediately following
execution of this Agreement and shall, when issued and delivered to Consultant,
be fully paid and non-assessable. The Company understands and agrees that
Consultant has foregone significant opportunities to accept this engagement. The
shares of common stock issued as a Commencement Bonus, therefore, constitute
payment for Consultant’s agreement to consult to the Company and are
non-refundable, non-apportionable, and non-ratable retainer; such shares of
common stock are not a prepayment for future services. If the Company decides to
terminate this Agreement after entered into for any reason whatsoever, it is
agreed and understood that Consultant will not be requested or demanded by the
Company to return any of the shares of Common Stock paid to it as Commencement
Bonus hereunder. Further, if and in the event the Company is acquired in whole
or in part, during the term of this Agreement, it is agreed and understood
Consultant will not be requested or demanded by the Company to return any of the
shares of Common Stock paid to it hereunder. It is further agreed that if at any
time during the term of this Agreement, the Company or substantially all of the
Company’s assets are merged with or acquired by another entity, or some other
change occurs in the legal entity that constitutes the Company, the Consultant
shall retain and will not be requested by the Company to return any of the
shares of Common Stock.

 

 

 



4.2With each transfer of shares of Common Stock to be issued pursuant to this
Agreement (collectively, the “Shares”), Company shall cause to be issued a
certificate representing the Common Stock and a written opinion of counsel for
the Company stating that said shares are validly issued, fully paid, and
non-assessable and that the Issuance and eventual transfer of them to Consultant
pursuant to this Agreement shall have been validly issued, fully paid, and
non-assessable and that the issuance, and any transfer of them to Consultant
shall have been duly authorized by the Company’s board of directors.

 

5.                   Non-Assignability of Services. Consultant’s services under
this contract are offered to Company only and may not be assigned by Company to
any entity with which Company merges or which acquires the Company or
substantially all of its assets. In the event of such merger or acquisition, all
compensation to Consultant herein under the schedules set forth herein shall
remain due and payable, and any compensation received by the Consultant may be
retained in the entirety by Consultant, all without any reduction or pro-rating
and shall be considered and remain fully paid and non-assessable.
Notwithstanding the non-assignability of Consultant’s services, Company shall
assure that in the event of any merger, acquisition or similar change of form of
entity, that its successor entity shall agree to complete all obligations to
Consultant, including the provision and transfer of all compensation herein and
the preservation of the value thereof consistent with the rights granted to
Consultant by the Company herein, and to Shareholders.

 

6.                   Indemnification. The Company warrants and represents that
all oral communication, written documents or materials furnished to Consultant
by the Company with respect to financial affairs, operations, profitability and
strategic planning of the Company are accurate and Consultant may rely upon the
accuracy thereof without independent investigation. The Company will protect,
indemnify, and hold harmless Consultant (including its officers, directors,
employees and agents) against any claims or litigation including any damages,
liability, cost and reasonable attorney’s fees as incurred with respect thereto
resulting from Consultant’s communication or dissemination of any said
information, documents, or materials. Company further agrees to protect,
indemnify, and hold harmless Consultant (including its officers, directors,
employees, and agents) against any claims or litigation including any damages,
liability, cost and reasonable attorney’s fees as incurred with respect thereto
resulting from any and all breaches by Company and/or Company’s officers,
directors, employees, agents and any and all market relations, public relations,
and investor relations organizations introduced to Company by Consultant and
subsequently engaged by Company, including misrepresentations and/or omission of
fact and from any and all violations and applicable laws and regulations.

 

7.                   Representation. Consultant represents that it is not
required to maintain any licenses and registrations under federal or any state
regulations necessary to perform the services set forth herein. Consultant
further acknowledges that it is not a securities Broker Dealer or a registered
investment advisor and is not and will not perform any tasks which require
Consultant to be licensed as such. Company acknowledges that, to the best of its
knowledge, that it has not violated any rule or provision of any regulatory
agency having jurisdiction over the Company. Company acknowledges that, to the
best of its knowledge, Company is not the subject of any investigation, claim,
decree, or judgement involving any violation of the SEC or securities laws. Both
Company and Consultant acknowledge that Company is under no obligation to follow
and/or ac in accordance with the recommendation made by Consultant in connection
with this Agreement. Company represents that its decision to not act in
accordance with Consultant’s recommendations in no way affects Company’s
obligations as set forth in Section 4 herein above. Company acknowledges that it
remains responsible any and all additional due diligence it deems necessary and
appropriate respecting the investor relations, market relations, and public
relations organizations introduced to it by Consultant. Company further
represents and acknowledges that Consultant it not responsible and not liable
for the actions taken by those investor relations, market relations, and public
relations organizations that are introduced to it by the Consultant and
subsequently engaged by Company.

2

 



 

8.                   Termination. This Agreement may be terminated by Consultant
during the Term hereof by notice to the Company in the event that the Company
shall have provided materially inaccurate or misleading information, of any type
or nature, to the Consultant, or failed or been unable to company in any
material respect with any of the terms, conditions or provisions of this
Agreement on the part of the Company to be performed, complied with or fulfilled
within the respective times, if any, herein provided for, unless compliance
therewith or the performance or satisfaction thereof shall have been expressly
waived by Consultant in writing. Any termination of this Agreement pursuant to
this Section 8 shall be without liability of any character (including, but not
limited to, loss of anticipated profits or consequential damages) on the part of
the Company, except that the Company shall remain obligated to pay the fees,
other compensation and costs otherwise to be paid, as set forth in Sections 4
and 5 hereof.

 

9.                   Legal Representation. The Company acknowledges that it has
been represented by independent legal counsel in the preparation of this
Agreement. Consultant represents that it has consulted with independent legal
counsel and/or tax/, financial and business advisors, to the extent the
consultant deemed necessary.

 

10.                Status as Independent Contractor. Consultant’s engagement
pursuant to this Agreement shall be as independent contractor, and not as an
employee, officer or other agent of the Company. Neither party to this Agreement
shall represent or hold itself out to be the employer or employee of this other.
Consultant further acknowledges this consideration provided hereinabove is a
gross amount of consideration and that the Company with not withhold from such
consideration any amounts as to income taxes, social security payments or any
other payroll taxes. All such income taxes and other such payment shall be made
or provided for by Consultant and the Company shall have no responsibility or
duties regarding such matters. Neither the Company nor the Consultant possesses
the authority to bind each other in any agreement without the express written
consent of the entity to be bound.

 

11.                Waiver. The waiver by either party of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach by such other party.

 

12.                Notices. Any notices or other communications required or
permitted hereunder shall be sufficiently given if personally delivered, or sent
by express mail or telegram, or transmitted by fax or e-mail, addressed as set
forth herein below.

 

If to Consultant

 

New Castle Consulting, LLC

537 North State Rd, Ste 151

Briarcliff Manor, NY 10510

 

If to the Company:

 

IDS Solar Technologies, Inc.

533 Birch Street

Lake Elsinore, CA 92530

 

13.                Confidentiality. This entire Agreement, including the terms
of this Agreement, shall remain confidential in its entirety and will not be
disclosed to anyone without first receiving written consent to do so. This is a
material part of this Agreement.

3

 



 

14.                Complete Agreement. This Agreement contains the entire
agreement of the parties relating to the subject matter hereof. This Agreement
and its terms may not be changed orally but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought. In the event that any particular
provision or provisions of this Agreement shall for any reason hereafter be
determined to be unenforceable, or in violation of any law, governmental order
or regulation, such enforceability or violation shall not affect the remaining
provisions of this Agreement, which shall continue in full force and act and be
binding upon the respective parties hereto. The language of this Agreement shall
be construed as a whole, according to its fair meaning and intent, and not
strictly for or against either party hereto, regardless of who drafted or was
principally responsible for drafting the Agreement or the terms or conditions
hereof.

 

AGREED TO:

 

New Castle Consulting, LLC

 

Date 1/4/13

By /s/ Len Banzer

Len Banzer

 

IDS Solar Technologies, Inc.

 

Date 1/4/13

By /s/ Bruce R Knoblich

Bruce R Knoblich, CEO

4

 



